Mar 11 2016, 8:46 am




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEES
INDIANA HIGH SCHOOL ATHLETIC                               GRIFFITH HIGH SCHOOL AND
ASSOCIATION, INC                                           THE INDIVIDUAL MEMBERS OF
Robert M. Baker III                                        ITS BASKETBALL TEAM
Law Office of Robert M. Baker III                          Rhett L. Tauber
Indianapolis, Indiana                                      Jared R. Tauber
                                                           Tauber Law Offices
                                                           Schererville, Indiana
                                                           HAMMOND HIGH SCHOOL AND
                                                           THE INDIVIDUAL MEMBERS OF
                                                           ITS BASKETBALL TEAM
                                                           Michael J. Jasaitis
                                                           Ryan A. Deutmeyer
                                                           Austgen Kuiper Jasaitis, P.C.
                                                           Crown Point, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Indiana High School Athletic                               March 11, 2016
Association, Inc., and                                     Court of Appeals Case No.
Hammond Gavit High School,                                 45A03-1503-PL-84
Appellants-Defendants,                                     Interlocutory Appeal from the
                                                           Lake Superior Court
        v.                                                 The Honorable John R. Pera,
                                                           Judge
Nasir Cade, et al.,                                        Trial Court Cause No.
Appellees-Plaintiffs.                                      45D10-1502-PL-19




Robb, Judge.



Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016                      Page 1 of 21
                                Case Summary and Issues
[1]   The Indiana High School Athletic Association (“IHSAA”) appeals the trial

      court’s order granting a preliminary injunction in favor of Hammond High

      School (“Hammond”), Griffith High School (“Griffith”), and individual players

      from each school’s basketball team. The preliminary injunction prohibited the

      IHSAA from enforcing its suspension of Hammond and Griffith from the 2015

      boys’ basketball state tournament. The IHSAA contends the trial court erred in

      granting the preliminary injunction because neither the schools nor their

      students demonstrated a likelihood of success on the merits. In the alternative,

      the IHSAA argues the trial court erred in granting the preliminary injunction in

      favor of the students because the students lack standing and are not the real

      parties in interest. Concluding the students no longer have a legally cognizable

      interest in the outcome of this case, we remand with instructions to dismiss the

      students’ claims as moot. As for the schools, we agree the trial court erred by

      concluding the schools demonstrated a likelihood of success on the merits; on

      the schools’ claims, we reverse and remand for proceedings consistent with this

      opinion.




      Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 2 of 21
                            Facts and Procedural History                                 1




[2]   Both Hammond and Griffith are voluntary members of the IHSAA. On

      Saturday, February 7, 2015, the Hammond varsity boys’ basketball team played

      the Griffith team at Griffith. A Hammond player fouled a Griffith player

      during the game, which caused the Griffith player to slam into the padded wall

      behind the basket and fall onto the floor.2 Thereafter, members of both teams

      left the bench area and began fighting on the court. Coaches, parents, and fans

      entered the court during the altercation. Officials ended the game, and the

      schools suspended the students who were involved on the following Monday.

      Each student received a five-day out-of-school suspension.


[3]   The IHSAA promptly summoned Hammond and Griffith officials to IHSAA

      headquarters to review the circumstances of the incident. The meeting agenda

      listed four IHSAA rules to be discussed: Rule 3-1, Rule 3-6, Rule 8-1, and Rule

      8-4. Rule 3-1 requires “each member School to control its athletic program in

      compliance with the rules and regulations of the Association.” Appendix at

      282. Rule 3-6 provides in relevant part,


              The member School’s responsibility for the conduct of its athletic
              program includes responsibility for the actions of its staff



      1
       We heard oral argument in this case on February 16, 2016, at Ivy Tech Community College in Lafayette.
      We commend counsel for their advocacy and thank Ivy Tech’s faculty, staff, and students for their
      participation.
      2
        See Northwest Indiana Times, Brawl ends Hammond-Griffith boys basketball game, YOUTUBE (Feb. 8, 2015),
      https://www.youtube.com/watch?v=0l4I3QFEtyw (showing the foul and ensuing fight, which lasted less
      than a minute).

      Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016                        Page 3 of 21
        members, its participants, and any other individual or
        organization actively engaged in activities promoting the athletic
        interests of the member School. A member School’s
        “responsibility” includes the responsibility of instituting full and
        complete team and crowd control measures at all Contests in
        which such member School participates, assuring that the
        participants, staff and boosters of the member School conduct
        themselves at all times in a proper and sportsmanlike manner
        ....


Id. Rule 8-1 states a student’s conduct “in and out of School, shall be such as

(1) not to reflect discredit upon their School or the Association, or (2) not to

create a disruptive influence on the discipline, good order, moral or educational

environment in the School.” Id. at 296. And finally, Rule 8-4 provides in

relevant part,

        a.       Any contestant, coach, Contest Administrator or School
                 Administrator who is ejected from a Contest for an
                 unsportsmanlike act the first time during a sport season shall
                 be suspended for the next Contest at that level of competition
                 and all other Contests at any level in the interim, unless an
                 IHSAA sport-specific rule or policy provides a different
                 protocol or penalty for a first ejection.
        ***
        c.  Any contestant, coach, Contest Administrator or School
            Administrator who is ejected from a Contest for an
            unsportsmanlike act a second time during a sport season
            shall be suspended for the next two (2) Contests at that level of
            competition and all other Contests at any level in the
            interim, unless an IHSAA sport-specific rule or policy
            provides a different protocol or penalty for a second
            ejection.
        d.  This penalty shall be in addition to any other penalties
            assessed.
Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016         Page 4 of 21
      Id. at 296-97 (emphasis added). Rule 8-4 is a somewhat recent addition to the

      IHSAA rules, adopted as an emergency regulation on June 26, 2014. The

      agenda also cited NFHS Basketball Rule 10-4.5,3 which defines a “bench

      technical” as a “flagrant foul” occurring when a player “[l]eaves the confines of

      the bench during a fight or when a fight may break out.” Appellees’ Joint

      Appendix at 2.


[4]   IHSAA Commissioner Bobby Cox (“Commissioner”) met with the schools on

      February 10 and issued two separate decisions the following day. The

      Commissioner’s decisions are substantially the same, concluding both

      Hammond and Griffith violated IHSAA Rules 3-6 and 8-1 and NFHS

      Basketball Rule 10-4.5. The Commissioner imposed the same penalties with

      regard to each school: (1) suspending participation in the state tournament; (2)

      cancelling each school’s remaining regular season games; (3) declaring the

      February 7 game a double forfeit; (4) requiring each basketball coach to

      complete a “Teaching and Modeling Behavior” course; (5) requiring each

      varsity boys’ basketball player to complete a “Sportsmanship” course; (6)

      strongly encouraging all other boys’ basketball players to complete a

      “Sportsmanship” course; and (7) placing both schools on probation for the

      entire 2015-16 school year. App. at 223-26. The Commissioner issued these

      sanctions pursuant to IHSAA Rule 17-7.1, which provides,




      3
       NFHS is the National Federation of State High School Associations. About Us, NFHS,
      https://www.nfhs.org/who-we-are/aboutus (last visited Feb. 1, 2016).

      Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016               Page 5 of 21
              For violation of a rule or disregard of a decision or directive
              made under these rules, some or all of the following action may
              be taken.
              a.     The student may be declared ineligible to participate in
                     interschool athletics for a period not to exceed Three-
                     hundred Sixty-five (365) days.
              b.     A coach may be prohibited from directing an athletic team
                     which participates in interschool athletics.
              c.     A member School may be:
                     (1.) prohibited from certain interschool athletic
                            participation; or
                     (2.) warned; or
                     (3.) fined, including the forfeiting of revenues generated
                            from the Association; or
                     (4.) suspended or placed on Probation for a period not
                            to exceed Three-hundred Sixty-five (365) days by
                            the Association.
              d.     The Association may take any appropriate disciplinary or
                     remedial measures or impose, or direct the imposition of,
                     appropriate sanctions or penalties.


      Id. at 329 (emphasis added).


[5]   Griffith and Hammond, on February 13 and 14, respectively, requested an

      appeal to the IHSAA Review Committee (“Review Committee”). Pursuant to

      IHSAA Rule 17-4.1, “Any affected party may appeal a decision of the

      Commissioner or his designee to the Review Committee for a review and

      hearing.” Id. at 327 (emphasis added). Griffith’s Appeal Statement indicated

      “Griffith High School & the individual members of its boys basketball team”

      were appealing the Commissioner’s decision. Appellees’ App. at 110.

      Likewise, Hammond’s Appeal Statement identified “Hammond High School”


      Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 6 of 21
      and “all members of the Hammond High School Basketball Teams” as

      “affected parties” appealing the decision. Id. at 27.


[6]   On February 19, the IHSAA objected to the students’ participation in the

      Review Committee appeal. The IHSAA argued the students lacked standing to

      appeal the Commissioner’s decision because only the schools were found to

      have violated IHSAA rules. The Review Committee, through its Hearing

      Officer, found the students were not entitled to participate in the proceedings

      (because they were not “affected parties”) and struck all of the filings made by

      individual students.


[7]   The Review Committee conducted separate hearings on the Hammond and

      Griffith appeals on February 20. Both Hammond and Griffith argued the

      season-ending suspensions were excessive, overreaching, and unprecedented

      during the Commissioner’s tenure, citing the penalties imposed for other

      instances of fighting in the past several years. Each school requested the

      Review Committee allow its basketball teams to finish the regular season on

      probation and participate in the state tournament.


[8]   During both hearings, the Commissioner was asked about an incident between

      Fort Wayne South Side High School and Indianapolis Arsenal Tech High

      School in 2013, which involved students fighting, a student tackling a coach,

      and assistant coaches fighting on the field during a high school football game.

      In that case, the Commissioner placed the schools on probation, suspended the

      head coaches and the students for one game, and suspended the coaches who


      Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 7 of 21
      were fighting for the remainder of the season. Both schools were allowed to

      finish the regular season and participate in the football state tournament. The

      Commissioner admitted the Hammond-Griffith incident was “similar” to the

      Fort Wayne-Arsenal Tech incident, but the Commissioner would not

      characterize the penalties imposed as being consistent or inconsistent with one

      another. Id. at 289-91. “It’s a different incident. It’s a different time. And it’s

      a different penalty,” the Commissioner maintained. Id. at 291.


[9]   The Review Committee upheld the Commissioner’s Hammond and Griffith

      decisions. The Review Committee found the Commissioner assessed the

      penalties for several reasons: (1) the schools’ “catastrophic failure . . . to adhere

      to the tenets of proper sportsmanship;” (2) the “dangerous and unacceptable

      environment” created by the incident; and (3) “the ever-increasing demand

      upon the IHSAA to eradicate egregious and violent acts in education-based

      athletic settings.” App. at 230, 242-43. The Review Committee also found the

      IHSAA had imposed “[s]evere penalties” in the past:

              8.     In 1963 Muncie Central High School was suspended from
              the IHSAA because of hazing of a student on a bus and an all-out
              brawl in a sectional game, in 1967 Fort Wayne North Side High
              School was suspended from the IHSAA for amateurism
              violations, in 1967 Ossian High School was suspended from the
              IHSAA because of fans fighting on the floor, in 1972 Gary West
              Side High School was suspended from the IHSAA for a year
              because of a riot-like condition in the arena and parking lot at the
              end of the state championship game at IU in Bloomington,
              Indiana, in 1992, the year following its runner-up finish at the
              state basketball tournament, Brebeuf High School was suspended
              from the IHSAA basketball tournament series for recruiting and

      Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016     Page 8 of 21
        undue influence and in 2006 Scecina High School was suspended
        from the IHSAA basketball tournament series for recruiting and
        undue influence violations.


Id. at 230-31, 243. As to more recent penalties imposed, the Review Committee

found,

        9.    During the 4+ years that Commissioner Cox has been
        Commissioner, the IHSAA has had a series of unsporting
        behavior acts, including several instances of IHSAA member
        schools being involved in altercations in athletic contests.

        10. After an altercation occurred in a football game held on
        October 3, 2013, between Fort Wayne South Side High School
        and Indianapolis Arsenal Tech High School, where the players,
        coaches, and fans from both schools left the team bench areas
        and the stands, entered onto the field and engaged in a physical
        altercation between players, coaches, and fans, the IHSAA board
        of directors directed Commissioner Cox and staff to commit to
        and form a sportsmanship task force made up of a wide range of
        people, coaches, administrators and board members.

        ***
        12. [T]he sportsmanship task force was created because of the
        South Side/Tech incident, because of the several other incidents
        where there were altercations (and where the penalties assigned
        were probation and some type of suspensions), and because those
        penalties which were assessed were not working. The
        sportsmanship task force sent a loud and clear . . . message to the
        IHSAA Commissioner, to the IHSAA staff and to the IHSAA
        board that penalties for these types of behaviors (game
        altercations) had to be dealt with in a much more severe manner
        and that these types of behaviors had to stop.


Id. at 231-32, 243-44 (emphasis in original) (footnotes omitted).

Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 9 of 21
[10]   Although the Commissioner did not consider the information in making his

       decisions, the Review Committee also noted the schools’ records of unsporting

       conduct reports.4 The Review Committee found Griffith had twenty-six

       unsporting conduct reports filed in the 2013-14 school year; that Griffith

       already had twenty-nine reports filed in 2014-15 school year, seven of which

       were filed on the basketball team; and that Griffith, out of all the IHSAA

       member schools, had the most reports filed during the 2014-15 school year. It

       found Hammond had twenty-seven unsporting conduct reports filed in the

       2013-14 school year; that Hammond already had twenty-one reports filed in the

       2014-15 school year; and that Hammond had the second most reports filed during

       the 2014-15 school year. The Review Committee considered the unsporting

       conduct reports a “significant factor” in reviewing the penalties assessed by the

       Commissioner. Id. at 233, 245.


[11]   The Review Committee agreed Hammond and Griffith violated IHSAA Rules

       3-6 and 8-1, as well as NFHS Basketball Rule 10-4.5 during the February 7

       game. The Review Committee further concluded the Commissioner had

       “absolute discretion” to assess one of more of the penalties provided by IHSAA

       Rule 17-7.1 and that all of the penalties assessed were permitted by Rule 17-7.1.

       Id. at 235-37, 247-49. As to the schools’ argument that the penalties were

       excessive and unprecedented, the Review Committee concluded the penalties




       4
        Officials file unsporting conduct reports “where there is an ejectment or an unsportsmanlike event.” App.
       at 232, 245.

       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016                        Page 10 of 21
       were consistent with (1) “the penalties historically (going back to the 1960’s,

       1970’s, 1980’s and 1990’s) assessed against schools for unsporting conduct and

       for other rule violations,” and (2) “the penalties demanded by the

       sportsmanship task force and by the IHSAA board.” Id. at 237, 249-50. In light

       of the video of the incident and each school’s record of unsporting conduct

       reports, the Review Committee further noted it did not believe the penalties

       were too harsh.


[12]   The Review Committee issued its decisions on February 25. Two days later,

       Griffith, Hammond, and individual players from both teams filed a complaint

       seeking judicial review of the decisions and a preliminary injunction. The

       regular season had concluded by that point, and sectionals began on March 3.

       The complaint alleged the Commissioner’s decisions were “not a fair and

       logical interpretation or application of the IHSAA’s own rules” and that the

       Review Committee’s decisions upholding the penalties were arbitrary and

       capricious, illegal, overreaching, excessive, and offensive to basic notions of

       fairness. Id. at 42.


[13]   The trial court scheduled a hearing on the request for an injunction for March 2

       and ordered the IHSAA to redraw the sectional round of the state tournament

       to include Hammond and Griffith. At the hearing on the injunction, each

       school admitted seven exhibits: (1) the IHSAA’s Statement of the Case, which

       included the exhibits admitted at the Review Committee hearing; (2) a

       transcript of the Review Committee hearing; (3) the objection, response, and

       ruling regarding the students’ participation in the Review Committee hearing;

       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 11 of 21
       (4) the school’s proposed findings and conclusions submitted to the Review

       Committee; (5) the IHSAA’s proposed findings and conclusions submitted to

       the Review Committee; (6) the Review Committee’s written decision; and (7) a

       list of YouTube videos showing recent incidents of fighting between IHSAA

       member school teams. In addition, each school offered witness testimony.

       Griffith called its principal, varsity basketball coach, and two Griffith basketball

       players; Hammond called its varsity basketball coach and one Hammond

       basketball player. Much of the testimony concerned the impact of the

       suspensions on college recruitment.


[14]   At the conclusion of the hearing, the trial court made oral findings and

       conclusions5 and entered a preliminary injunction prohibiting the IHSAA from

       enforcing its suspension of Hammond and Griffith. The trial court concluded

       the penalties imposed constituted “disparate treatment” and suggested the

       IHSAA was not following its own rules:

                [I]t appears to me that what was going on here is the IHSAA was
                rightly concerned about outbreaks of violence and other
                unsportsmanlike conduct at various sporting events in the state
                . . . . [I]n response to this outbreak of . . . violence at schools and
                the unsportsmanlike conduct between some participants, they
                formed the Sportsmanship Task Force, with a view towards
                cracking down on this. And as a result of that effort, Rule 8-4
                was promulgated by the IHSAA, which put everybody on notice




       5
        The trial court made oral findings and conclusions because sectionals began the following day. See Nunn
       Law Office v. Rosenthal, 905 N.E.2d 513, 517 (Ind. Ct. App. 2009) (holding oral findings and conclusions are
       permissible “so long as they are thoroughly detailed in the record”).

       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016                          Page 12 of 21
               that if you’re involved in any unsportsmanlike act during a
               sporting event and you’re ejected, then you lose eligibility for one
               game, and if you’re ejected again [in] the same season, you lose
               eligibility for two games. . . . But they didn’t follow that here.
               Rather, they suspended both Hammond and Griffith . . . f[or] the
               remainder of the season and, also, any post-tournament play.
               Which, with respect to [Hammond], was four games. . . . And
               with regard to Griffith, it was six. So, what happened here, is
               that you have one school that got four times the penalty set forth
               in Rule 8-4 and you had another school with six times the
               penalty. And I feel that that’s . . . disparate treatment. It was
               arbitrary and capricious and abuse of discretion and has to be set
               aside.


       Transcript at 307-09.


[15]   In granting the preliminary injunction, the trial court found the plaintiffs

       demonstrated they would suffer irreparable harm if they could not participate in

       the state tournament because players from both teams were being courted by

       college recruiters. The trial court concluded this threatened injury outweighed

       any potential harm to the IHSAA because the IHSAA would suffer no harm as

       a result of the injunction. As for a likelihood of success on the merits, the trial

       court concluded, “The Plaintiffs . . . set forth substantial evidence that supports

       their assertion that the decisions of the IHSAA w[ere] not based upon evidence

       presented, w[ere] illegal[,] arbitrary and capricious, excessive, and contrary to

       law.” Id. at 310.


[16]   In the weeks to follow, the schools participated in the state tournament.

       Hammond was eliminated in the sectional round, while Griffith advanced to


       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 13 of 21
       the state championship. In the interim, the IHSAA instituted this interlocutory

       appeal.



                                  Discussion and Decision
                                      I. Standards of Review
                                         A. School Challenges
[17]   As to its member schools, the IHSAA is a voluntary membership association.

       Ind. High Sch. Athletic Ass’n v. Carlberg, 694 N.E.2d 222, 230 (Ind. 1997). In

       Indiana, courts exercise limited interference with the rules and internal affairs of

       voluntary membership associations:


               A voluntary association may, without direction or interference by
               the courts, for its government, adopt a constitution, by-laws,
               rules and regulations which will control as to all questions of
               discipline, or internal policy and management, and its right to
               interpret and administer the same is as sacred as the right to
               make them.


       Ind. High Sch. Athletic Ass’n v. Reyes, 694 N.E.2d 249, 256 (Ind. 1997) (quoting

       State ex rel. Givens v. Super. Ct. of Marion Cnty., 233 Ind. 235, 238, 117 N.E.2d

       553, 555 (1954)). The rules of voluntary associations are viewed as a contract

       between the association and its members and among the members themselves.

       Id. Absent fraud, illegality, or abuse of civil or property rights having their

       origin elsewhere, Indiana courts do not interfere with the internal affairs of a

       voluntary association, nor second guess an association’s interpretation or

       application of its rules. Id.
       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 14 of 21
                                         B. Student Challenges
[18]   The IHSAA is held to a stricter standard of scrutiny for student challenges.

       Carlberg, 694 N.E.2d at 230 (distinguishing student challenges from school

       challenges because students do not voluntarily subject themselves to IHSAA

       rules and have “no voice in its rules or leadership”). As a matter of state

       common law, we review IHSAA decisions applicable to particular students in a

       manner analogous to judicial review of administrative agency decisions:


               The courts therefore do not review IHSAA decisions de novo and
               do not substitute their judgment for the association’s. Instead,
               courts apply an arbitrary and capricious standard to review
               IHSAA decisions. They analyze the record as a whole to
               determine whether substantial evidence supports the IHSAA’s
               findings. They generally do not engage in their own fact-finding
               ....

               An IHSAA determination is arbitrary and capricious only where
               it is willful and unreasonable, without consideration and in
               disregard of the facts or circumstances in the case, or without
               some basis which would lead a reasonable and honest person to
               the same conclusion. Where IHSAA findings of fact are
               supported by substantial evidence, we will not find them to be
               arbitrary and capricious. Evidence meets this standard when it is
               more than a scintilla; that is, reasonable minds might accept it as
               adequate to support the conclusion. It need not reach the level of
               preponderance.


       Ind. High Sch. Athletic Ass’n v. Watson, 938 N.E.2d 672, 680-81 (Ind. 2010)

       (citations and internal quotation marks omitted). Accordingly, a trial court

       reviewing an IHSAA decision may not reweigh evidence or assess witness

       credibility. Ind. High Sch. Athletic Ass’n v. Reyes, 659 N.E.2d 158, 164 (Ind. Ct.
       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 15 of 21
       App. 1995), summarily aff’d, 694 N.E.2d 249, 253 (Ind. 1997). With respect to

       the factual determinations made by the IHSAA, a trial court must limit its

       review to the record of the proceedings before the IHSAA. Id.6


                                                 II. Mootness
[19]   The trial court granted a preliminary injunction that prohibited the IHSAA

       from enforcing its suspension of Hammond and Griffith from the 2015 boys’

       basketball state tournament. The injunction was issued on March 2, 2015, and

       the IHSAA filed its notice of appeal on March 9, 2015. The state tournament

       concluded on March 28, 2015, but neither party addresses whether the

       completion of the tournament renders this appeal moot. We have explained the

       mootness doctrine as follows:


                An issue becomes moot when it is no longer live and the parties
                lack a legally cognizable interest in the outcome or when no
                effective relief can be rendered to the parties. When the principal
                questions in issue have ceased to be matters of real controversy
                between the parties, the errors assigned become moot questions
                and the court will not retain jurisdiction to decide them. An
                actual controversy must exist at all stages of the appellate review,
                and if a case becomes moot at any stage, then the case is
                remanded with instructions to dismiss.




       6
         A trial court may receive new evidence only if the evidence (1) pertains to a claim alleging the IHSAA
       failed to follows its own rules, or (2) could not have been presented, was not known, or could not reasonably
       have been discovered prior to the proceedings. Reyes, 659 N.E.2d at 164.

       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016                         Page 16 of 21
       Ind. High Sch. Athletic Ass’n v. Durham, 748 N.E.2d 404, 410-11 (Ind. Ct. App.

       2001) (citations omitted).


[20]   We conclude Hammond and Griffith have a continuing interest in this case

       because IHSAA Rule 17-6 (known as the “Restitution Rule”) permits the

       IHSAA to require schools forfeit team records, victories, awards, or funds

       received from participation in a tournament if


               a student is ineligible according to the Association rules but is
               permitted to participate in interschool competition contrary to
               Association rules but in accordance with . . . terms of a court
               restraining order or injunction against . . . the Association and
               the . . . injunction is subsequently voluntarily vacated, stayed,
               reversed or it is finally determined by the courts that . . . the
               injunctive relief is not or was not justified or correct . . . .


       App. at 329. Because Griffith advanced to the state championship, this court

       retains jurisdiction to decide whether the trial court erred in granting the

       preliminary injunction as to the schools. Cf. Jordan v. Ind. High Sch. Athletic

       Ass’n, 16 F.3d 785, 788 (7th Cir. 1994) (stating the fact that IHSAA may require

       a member school to forfeit team victories or awards is insufficient to confer

       jurisdiction where the school is not a party to the appeal).


[21]   As for the students, we conclude they no longer have a legally cognizable

       interest in the outcome of this case. Although the Restitution Rule also permits

       the IHSAA to require students forfeit individual records or awards, app. at 329,

       there is no evidence in the record showing any of the players achieved

       individual records or received individual awards for their participation in the

       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016     Page 17 of 21
       state tournament, see Jordan, 16 F.3d at 788 (holding a lawsuit arising from a

       preliminary injunction entered in favor of an individual student-athlete had

       ceased to be a case or controversy because “there appears no action the IHSAA

       could now take which would have any adverse effect of substantial significance

       on [the student]”). The students already participated in the state tournament,

       and nothing short of time travel can change that fact. To the extent the

       IHSAA’s decision applied to particular students such that we would apply an

       arbitrary and capricious standard of review, the issue is moot because

       “absolutely no change in the status quo” would result from any decision

       rendered. Bell v. State, 1 N.E.3d 190, 192 (Ind. Ct. App. 2013) (citation

       omitted).7


                                   III. Preliminary Injunction
[22]   To obtain a preliminary injunction, the moving party must demonstrate by a

       preponderance of the evidence: (1) a reasonable likelihood of success on the

       merits; (2) the remedies at law are inadequate, thus causing irreparable harm

       pending resolution of the substantive action; (3) the threatened injury to the

       moving party outweighs the potential harm to the nonmoving party from the

       granting of an injunction; and (4) the public interest would not be disserved by




       7
        Because we conclude the students no longer have a legally cognizable interest in the outcome of this case,
       we do not address the IHSAA’s arguments regarding standing or the real party in interest rule.

       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016                         Page 18 of 21
       granting the requested injunction. State v. Econ. Freedom Fund, 959 N.E.2d 794,

       803 (Ind. 2011), cert. denied, 133 S. Ct. 218 (2012).


[23]   The IHSAA contends the trial court erred in concluding the schools

       demonstrated a reasonable likelihood of success on the merits. We agree. Our

       supreme court has determined the IHSAA is treated as a voluntary association

       with respect to challenges brought by member schools. Carlberg, 694 N.E.2d at

       228. Absent fraud, illegality, or abuse of civil or property rights having their

       origin elsewhere, we do not interfere with the internal affairs of a voluntary

       association, nor do we second guess an association’s interpretation or

       application of its rules. Reyes, 694 N.E.2d at 256. 8 Here, the sanctions imposed

       did not violate IHSAA rules, and nothing in the rules requires the IHSAA to

       impose consistent punishments for similar violations. See id. (stating voluntary

       associations may adopt rules “which will control as to all questions of

       discipline”).9 There was no evidence suggesting the suspensions constituted




       8
         Given the standard of review applicable to school challenges, we would note students appear to be without
       a remedy in the event the IHSAA suspends an entire school from participation. Even if such students could
       prevail under an arbitrary and capricious standard of review, they would not be permitted to play on their
       own team and obviously could not play for another school’s team without violating IHSAA’s eligibility and
       transfer rules. See App. at 342-51.
       9
         See App. at 296-97, 329 (IHSAA Rule 17.7-1(c), providing a member school may be prohibited from certain
       interschool athletic participation or suspended for a period not to exceed 365 days; IHSAA Rule 17.7-3,
       providing a member school may be suspended without previous warning or probation; IHSAA Rule 8-4,
       providing the one-game suspension penalty applicable to students for first time contest ejections shall be in
       addition to any other penalties assessed; and IHSAA Rule 17.7-1(d), providing the IHSAA may impose any
       appropriate sanctions, penalties, or disciplinary measures).

       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016                         Page 19 of 21
       fraud, illegality, or an infringement of rights as to the schools, yet the trial court

       concluded the schools demonstrated a likelihood of success on the merits.


[24]   The trial court also failed to distinguish between the schools and the students

       and seemed to apply an arbitrary and capricious standard of review to both

       challenges. Even assuming an arbitrary and capricious standard of review

       should apply to school challenges, the trial court exceeded the scope of such

       review by engaging in its own fact-finding. Instead of analyzing the record to

       determine whether substantial evidence supported the Review Committee’s

       decision, see Watson, 938 N.E.2d at 680, the trial court concluded the plaintiffs

       “set forth substantial evidence” to support their position, tr. at 310. The trial

       court applied the incorrect standard of review to the schools’ challenge,

       improperly substituted its own judgment for the IHSAA’s, and erred by

       concluding the schools demonstrated a reasonable likelihood of success on the

       merits. In short, the trial court erred when it granted the schools’ request for a

       preliminary injunction.



                                                Conclusion
[25]   Because the students no longer have a legally cognizable interest in the outcome

       of this case, we remand with instructions to dismiss the students’ claims as

       moot. As for the schools’ claims, the trial court erred by granting a preliminary

       injunction because the schools did not demonstrate a reasonable likelihood of

       success on the merits. We therefore reverse as to the schools and remand for

       proceedings consistent with this opinion.

       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016     Page 20 of 21
[26]   Reversed and remanded.


       Barnes, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 45A03-1503-PL-84 | March 11, 2016   Page 21 of 21